Appeal of ARTHUR BEIR.Beir v. CommissionerDocket No. 339.United States Board of Tax Appeals1 B.T.A. 252; 1924 BTA LEXIS 194; December 29, 1924, decided Submitted December 8, 1924.  1924 BTA LEXIS 194">*194  The Board may not review a determination that interest is due unless such determination is made subsequent to June 2, 1924.  Abraham L. Sherwin, Esq., for the taxpayer.  Arthur H. Fast, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  JAMESBefore JAMES, STERNHAGEN, TRAMMELL, and TRUSSELL.  This appeal was heard on December 8, 1924, upon a plea by the Commissioner in which he denied the determination of a tax or other deficiency subsequent to June 2, 1924.  It appears from the petition of the taxpayer, which for the purpose of the plea of the Commissioner is to be accepted as true, except as to certain evidence introduced by the Commissioner, that in September, 1920, the Commissioner determined, upon an audit of taxpayer's 1918 return, that there was due an additional tax of $7,014.80.  It further appears that without awaiting the assessment of this tax the taxpayer filed a claim in abatement with the collector of the second district of New York.  Subsequently the Commissioner made an examination of the books of the taxpayer, and on January 25, 1923, the taxpayer's liability for the year 1918 was finally adjusted.  1924 BTA LEXIS 194">*195  In November, 1922, the collector of the second district of New York issued a warrant of distraint and served notice on the taxpayer to pay his aforesaid liability of $7,014.80, with interest thereon from November 24, 1920.  Thereupon the taxpayer paid the face amount of such tax but declined and refused to pay the interest so asserted, and filed with the collector an offer in compromise thereof in the sum of $10, which offer was duly forwarded to the Commissiner and by him rejected under date of September 8, 1924.  Upon the letter notifying the taxpayer of this rejection he predicates his appeal to the Board.  OPINION.  JAMES: The petition must be and the same is hereby dismissed as not setting forth an action of the Commissioner reviewable by this Board.  Accepting as true the allegations of the taxpayer, it would appear that the entire controversy here in question arose nearly two years before the creation of the Board of Tax Appeals, and that no deficiency has been determined in tax, interest, or penalty subsequent to June 2, 1924.  Such being the case, the Board is without jurisdiction to hear and determine the appeal.